Exhibit 10.1.4.3

AMENDMENT #2

TO

THE CONSOLIDATED EDISON INC. STOCK PURCHASE PLAN

Effective June 30, 2010



--------------------------------------------------------------------------------

Pursuant to resolutions of the Board of Trustees of Consolidated Edison Company
of New York, Inc. (“CECONY”), the Board of Directors of Orange and Rockland,
Utilities, Inc. (“O&R”) and the Board of Directors of Consolidated Edison, Inc.
(“CEI”) adopted on May 18, 2009, and June 18, 2009, the undersigned hereby
approves the amendments to The Consolidated Edison, Inc, Stock Purchase Plan, as
set forth below:

 

  1. The PREAMBLE is amended by adding the following at the end thereof:

Effective June 30, 2010, the Plan has been amended to restore prospectively the
temporary reduction in the match contributed by Consolidated Edison Company of
New York, Inc. for its management employees and board members which commenced on
July 1, 2009, and ended on June 30, 2010, and the temporary reduction in the
match contributed by Orange and Rockland Utilities, Inc., for its management
employees and board members which commenced on August 1, 2009, and ended on
June 30, 2010.

 

  2. ARTICLE I, Definitions, is amended by replacing the current definition of
Austerity Period with the following:

Austerity Period for CECONY means the period beginning on July 1, 2009, and
ending on June 30, 2010. Austerity Period for Orange and Rockland Utilities,
Inc. means the period beginning on August 1, 2009, and ending on June 30, 2010.

IN WITNESS WHEREOF, the undersigned has executed this instrument this 17th day
of December, 2010.

 

/s/ Mary Adamo Mary Adamo Plan Director The Consolidated Edison, Inc. Stock
Purchase Plan and Vice President – Human Resources Consolidated Edison Company
of New York, Inc.

 

2